Citation Nr: 0601207	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from March 1961 to 
January 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Chicago, Illinois, Regional Office of the Department 
of Veterans Affairs (VA) which denied service connection for 
a psychiatric disorder.  During the appeal period, the 
veteran's claim file was transferred to the custody of the 
Milwaukee, Wisconsin VA Regional Office.


FINDING OF FACT

The veteran's diagnosed psychiatric disorders have not been 
related to service and competent medical evidence does not 
indicate they had their onset in service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated March 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The veteran 
was advised what evidence was necessary to substantiate the 
claim, what evidence VA had requested, and was notified in 
the statement of the case what evidence had been received.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records, VA medical records, and 
private medical records have been associated with the claims 
file.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  
There is no indication that any pertinent evidence was not 
received.  The veteran was afforded VA examinations in March 
2002 and October 2003 with regard to his claim.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service medical records reflect that several times in 
September and October 1963, the veteran presented "very 
anxious," "depressed," "nervous," with "excessive 
anxiety [and] panic," and was diagnosed with borderline 
personality disorder.  In October 1963, the veteran was 
hospitalized for four days for an "anxiety reaction."  A 
November 1963 psychiatric evaluation diagnosed borderline 
personality disorder and the examiner noted "evidence of 
paranoia" without organic involvement.  A December 1963 
separation examination report diagnosed borderline 
personality.

July 1984 private medical records reflect that the veteran 
was hospitalized for approximately two weeks.  The diagnosis 
upon discharge was cyclothymic disorder.  The examiner noted 
a "diagnosis of antisocial personality disorder" but also 
noted that this "might well have been the manifestation of a 
bipolar affective illness."  Nine days after discharge, in 
August 1984, the veteran was readmitted to the same hospital 
for five days.  The discharge diagnosis was dysthymic 
disorder. 

A VA outpatient record dated December 1998 indicates that the 
veteran felt "some depression" and the examiner noted that 
he "appear[ed] depressed."  From September to November 
1999, the veteran attended an inpatient alcohol abuse 
program.  Upon admission, the examiner noted that the veteran 
"has no major depressive/psychotic [symptoms]."  Upon 
discharge, the diagnoses were "[c]hronic adjustment disorder 
with depressed mood" and alcohol dependence, and the 
examiner noted "no major depressive, no psychotic 
symptoms."  In December 1999, the diagnosis was "[c]luster 
C traits [and] anxious fearful personality," and bipolar 
spectrum disorder was ruled out.  In May 2000, a VA 
outpatient examination resulted in a diagnosis of bipolar 
effective disorder.  

A March 2002 VA examination resulted in diagnoses of bipolar 
disorder and alcohol dependence, in partial remission.  The 
psychologist opined that there was no connection between the 
"paranoia diagnosed and treated during military service and 
[the veteran's] subsequent alcoholism and bipolar disorder."  
The psychologist found that the veteran's "bipolar disorder 
. . . is not assessed to be due to an event which occurred in 
the military" and noted that it is "as likely as not, that 
the mental health condition now evident developed following 
military service."  The psychologist found no "evidence of 
any paranoid symptomatology."  Last, the psychologist noted 
that the "report should be interpreted with caution since 
military records were not available for review at the time of 
the examination."   

An October 2003 VA psychiatric examination resulted in 
diagnoses of paranoid personality disorder and alcohol 
dependence.  The physician reviewed the veteran's service 
medical records and VA medical records and interviewed the 
veteran.  The physician stated that the veteran "was unable 
to provide any history whatsoever that supported a diagnosis 
for [bipolar] disorder and could not describe any symptoms 
that would lead to [a bipolar disorder] diagnosis."

Although previous VA examinations have resulted in diagnoses 
of bipolar disorder, these assessments were made without 
review of the veteran's claims file.  The most recent October 
2003 VA examination specifically found, after a review of the 
veteran's medical records, including service medical records, 
that no evidence supported a bipolar diagnosis.  The examiner 
diagnosed personality disorder and alcohol dependence.  As 
noted above, a personality disorder is not a disease or 
injury under the applicable legislation and is thus not a 
current disability.  38 C.F.R. § 3.303(c).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  Degemetich v. Brown, 104 F.3d 1328 
(1997).  The veteran is thus not entitled to service 
connection because there is no current disability.  
Furthermore, service connection is prohibited for any 
diagnosis of a disability due to alcohol dependence.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d).

In summary, service connection for a psychiatric disorder is 
not warranted as there is no current disability and any 
disability due to alcohol dependence is not eligible for 
service connection.  Because the preponderance of the 
evidence in this case is against the veteran's claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


